DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 3/28/2020.
Claim(s) 1-24 is/are pending in this Office Action.
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 6/30/2020 is/are being considered by the examiner. 
Specification



The disclosure is objected to because of the following informalities: 
- para. 00117, the phrase “speed restrictions applied be means of signal aspect” is not clear
- para. 00117, the phrase “artificial intelligence component to decipher signal aspect” is not clear
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is greater than 150 words and does not appear to be as concise as the disclosure permits.  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “determining…that the at least one mobile asset is at least one of a leading mobile asset” in claim 1 and “determine that the at least one mobile asset is at least one of a leading mobile asset and a controlling mobile asset” in claim 12. Applicant’s specification does not provide meaning to the terms “leading mobile asset” and “controlling mobile asset” (para. 0005, 00127, “1116” in Fig. 21). The claims appear to present that the “leading mobile asset” and “controlling mobile asset” are two different components, however, the specification does not set forth definitions to support this, and further Fig. 21 appears to support that the terms are synonymous (“1116”). 
Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:  
There appears to be an “and” missing before the limitation “the data indicates speed restrictions”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 3 and 14, the claims recite, “the episode comprising at least one of…”, wherein the body of the claim recites three alternatives that the “episode” may comprise. These alternatives are identical to those recited in claims 2 and 13 with regards to alternatives that may be comprised by “the at least one trigger condition”. While claims 3 and 14 do not depend from claims 2 and 13, the specification does not appear to support both the episode and the trigger condition comprising these alternatives as claimed. Rather, Applicant’s specification defines the episode being defined by “the signal 1082 aspect, such as the combination of colors of each signal lamp, to determine if the signal 1082 indicates a STOP meaning 1120” (para. 00127). Thus, there is not sufficient written description for the inventions of claims 3 and 14. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.










Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “obtaining…video content from at least one of the leading mobile asset and the controlling mobile asset” is unclear. Specifically, the previous “determining” step recites “the at least one mobile asset is at least one of a leading mobile asset and a controlling mobile asset”. Thus, in the instance that the mobile asset is a leading mobile asset as defined in the first “determining” step, there is not clear antecedent basis for the term “the controlling mobile asset” in the “obtaining” step, and similarly, in the instance that the mobile asset is a controlling mobile asset as defined in the first “determining” step, there is not clear antecedent basis for the term “the leading mobile asset” in the “obtaining” step. 
Regarding claim 1, the limitation “data collected a configurable predetermined amount of time” is unclear. For the purposes of examination, the examiner is interpreting the limitation to be “data collected for a configurable predetermined amount of time”, instead. 
Regarding claim 6, it is unclear whether the “a data center remote from the at least one mobile asset” and the “a data center onboard the at least one mobile asset” in claim 6 are the “a data center remote from the at least one mobile asset” and the “a data center onboard the at least one mobile asset” in claim 1, or if they’re entirely different components. For the purposes of examination, the examiner is assuming the former.   			
Claims 2-5, 7-11 are rejected due to their dependency on a rejected base claim.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Claim(s) 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2019/0176862 A1), hereafter referred to as Kumar, in view of Nabetani (US 2019/0281578 A1).
Regarding claim 1, Kumar teaches a method for processing data from at least one mobile asset (“a vehicle that is restricted to propelling itself along non-airborne routes, such as rail vehicles”, para. 0105, see also “vehicle”, para. 0325) comprising the steps of: 
receiving, using one of a data center remote from the at least one mobile asset and a data center (“control system 146”, Fig. 3, Fig. 5-6) onboard the at least one mobile asset (“FIG. 3 illustrates another embodiment of a sensor package system 500. A control system 146 onboard the vehicle may be provided”, para. 0126, see also “controller 2902”, Fig. 29), data (“image data 112”, Fig. 3, see also “transportation data”, para. 0108) based on at least one data signal (“a sensor package that is a video camera is a device for capturing and/or recording visual images. These images may be in the form of still shots, analog video signals, or digital video signals”, para. 0107, see also “sensors”, Fig. 29) from at least one of: 
at least one data source onboard the at least one mobile asset; and 
at least one data source (“portable sensor package unit 102”, Fig. 3) remote from the at least one mobile asset (“FIG. 1 illustrates a sensor package system 100 for capturing and communicating transportation data related to vehicles or otherwise to a transportation system according to one embodiment. The system includes a portable sensor package unit 102 having a sensor package 104, a data storage device 106 and/or a communication device 108,”, para. 0108); 
determining, a condition (“event”, para. 0136, “events”, para. 0245) that at least one trigger condition (“various vehicle conditions, geographic locations, and/or situations”, para. 0136) was detected, using the data center, based on the data (“As one example, event data transmission (e.g., the transmitting, broadcasting, or other communication of image data) may be can occur based on various vehicle conditions, geographic locations, and/or situations. The image data may be either pulled (e.g., requested) or pushed (e.g., transmitted and/or broadcast) from the vehicle”, para. 0136); 
obtaining, using the data center, video content (“video data”, para. 0134) from the at least one mobile asset, the video content comprising a configurable predetermined amount of the data collected a configurable predetermined amount of time prior to the at least one trigger condition (“in an embodiment, the system further comprises a control unit 800 that, responsive to at least one of a location of the portable sensor package unit or a control input, controls at least one of the portable sensor package unit or the transportation system receiver to a first mode of operation for at least one of storing or displaying the video data on board the vehicle and to a second mode of operation for communicating the video data off board the vehicle for at least one of storage or display of the video data off board the vehicle”, para. 0134); 
storing, using a database (“memory device 1402”, Fig. 12, see also “database 2908”, Fig. 29) of the data center, the video content (“FIG. 12 is a schematic illustration of the image analysis system 154 according to one embodiment…controller 1400 of the system includes or represents hardware circuits or circuitry that includes and/or is connected with one or more computer processors, such as one or more computer microprocessors. The controller can save image data obtained by the sensor package unit to one or more memory devices 1402 of the imaging system”, para. 0133); 
determining, using a second artificial intelligence model (“The analysis of the image data by the analysis processor can be performed using one or more image and/or video processing algorithms”, para. 0178) of the data center, an episode (“conditions of the vehicle, the route, and/or wayside devices”, para. 0176, “the condition of the route, the wayside devices, and/or terrain at or near the wayside device”, para. 0178) based on the video content (“One or more analysis processors 1404 of the system may examine the image data to identify conditions of the vehicle, the route, and/or wayside devices”, para. 0176, “Acquisition of image data from the sensor package unit can allow for the analysis processor 1404 to have access to sufficient information to examine individual video frames, individual still images, several video frames, or the like, and determine the condition of the route, the wayside devices, and/or terrain at or near the wayside device”, para. 0178); and 
sending, using the data center, an electronic message (“control signal”, para. 0342, see also “alarm signals”, para. 0174) to a predetermined amount of users (“operator or user”, para. 0343) (“controller 2902 can generate a control signal for presentation on the output device 2912, such as an electronic display, mobile phone…The presentation can indicate the health scores for different segments of the transportation system. FIG. 30 illustrates one example of a health score presentation 3000”, para. 0342, “presentation 3000 can be used to inform an operator or user of segments of the routes in the transportation system to avoid”, para. 0343, “The controller can…generate alarm signals responsive to identifying one or more problems with the route and/or the wayside devices based on the image data that is obtained”, para. 0174).
Kumar does not explicitly teach storing, using the database of the data center, the episode. However, Kumar teaches, in the embodiment of Fig. 38-39, 
a data center (“digital twin system 5120”, Fig. 38) onboard the at least one mobile asset (“the digital twin system 5120…may be disposed onboard one of the vehicles 5104”, para. 0447, “the digital twin system 5120 includes one or more processors”, para. 0458); and
storing, using a database (“memory 5306”, Fig. 38) of the data center, an episode (“performance data and environmental conditions”, para. 0458) (“in one embodiment, the digital twin system 5120 may be configured to request actual performance data and environmental conditions regarding a past trip of a vehicle from the diagnostic database 5128, and the digital twin system 5120 stores (at least temporarily) the information that is received in the memory 5306”, para. 0458). 
Both embodiments of Kumar disclose a database located onboard the vehicle, and both teach obtaining “conditions” regarding the vehicle. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine these embodiments such that the “memory device 1402” (Fig. 12) or “database 2908” (Fig. 29) store the “conditions” of the vehicle in addition to storing the “video data” (para. 0134). The motivation for doing so would be to “store actual performance data (including operating parameters) and/or simulated performance data of the subsystems of the vehicles 5104”, as taught by Kumar (para. 0458) in the embodiment of Fig. 38-39.
Kumar does not explicitly teach determining, using a first artificial intelligence model of the data center, that the at least one mobile asset is at least one of a leading mobile asset and a controlling mobile asset. 
However, Nabetani teaches an electronic apparatus and wireless communication method, comprising:
determining, using a first artificial intelligence model (“An antenna pattern is determined using the generated model”, para. 0057) of a data center (“on-vehicle apparatus 11”, Fig. 2), that at least one mobile asset (“one or more cars”, para. 0018, “train 15 is configured by coupling of one or more cars”, para. 0018, Fig. 1-2) is at least one of a leading mobile asset and a controlling mobile asset (“head car”, para. 0064) (“FIG. 6 shows an example in which two antennas 117 are mounted on a forward car and a backward car. In this example, the forward car is a head car, and the backward car is a last car. However, the forward car may be a car after the head car (for example, the second car), and the backward car may be a car before the last car (for example, the second car from the last car)”, para. 0054, “the antenna pattern controller 113 identifies positions (traveling positions) of both antennas 117 based on information about a traveling position of the train obtained by the calculator 112. The antenna pattern controller 113 determines an antenna pattern for each antenna 117 based on the policy stated above, according to the identified positions (traveling positions) of both antennas 117”, para. 0055, “the on-vehicle apparatus 11 may include antenna location information indicating where on the train the antenna 117 is located into train information to be transmitted to the ground apparatus 12. The antenna location information may be anything if it is information capable of uniquely identifying the location of the antenna 117. For example, the information may be information identifying a car such as “head car” “, para. 0064).
All the components are known in Kumar and in Nabetani. Both teach a data center onboard at least one mobile asset, configured to perform determinations based on obtained data (see “antennas 117”, Fig. 2 of Nabetani and citations of Nabetani above). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kumar with the teachings of Nabetani such that the “controller 2902” (Fig. 29) of Kumar further determines that the “vehicle” (para. 0105) is a “head car”, as taught by Nabetani (para. 0064). The motivation for doing so would be obtaining “not only the traveling position of the train but also the location of the antenna 117 on the train. Therefore, even when the traveling position of the train and the location of the antenna 117 do not correspond to each other, it is possible to accurately grasp a location (a traveling position) of the antenna 117 and appropriately determine an antenna pattern”, as taught by Nabetani (para. 0064). 

Regarding claim 12, Kumar teaches a system for processing data from at least one mobile asset (“a vehicle that is restricted to propelling itself along non-airborne routes, such as rail vehicles”, para. 0105, see also “vehicle”, para. 0325) comprising: 
at least one of at least one image measuring device, at least one video measuring device, at least one range measuring device, and at least one microphone (“a sensor package that is a video camera is a device for capturing and/or recording visual images. These images may be in the form of still shots, analog video signals, or digital video signals”, para. 0107, see also “sensors”, Fig. 29); 
a data recorder (“receiver 114”, Fig. 6) onboard the at least one mobile asset adapted to receive at least one data signal (“image data 112”, Fig. 3, see also “transportation data”, para. 0108) from at least one of the at least one of at least one image measuring device, the at least one video measuring device, the at least one range measuring device, the at least one microphone, at least one data source onboard the at least one mobile asset, and at least one data source remote from the at least one mobile asset (“portable sensor package unit 102”, Fig. 3) (“FIG. 1 illustrates a sensor package system 100 for capturing and communicating transportation data related to vehicles or otherwise to a transportation system according to one embodiment. The system includes a portable sensor package unit 102 having a sensor package 104, a data storage device 106 and/or a communication device 108,”, para. 0108, “communication device may be electrically connected to the sensor package unit and can wirelessly communicate (e.g., transmit, broadcast, or the like) the image data to a transportation system receiver 114 located off-board the sensor package unit”, para. 0111, “FIG. 6 illustrates the transportation system receiver 114 located onboard the non-aerial vehicle 128 according to one embodiment. The transportation system receiver can wirelessly communicate network data onboard and/or off-board the non-aerial vehicle, and/or to automatically switch to a mode for receiving the image data from the portable sensor package unit responsive to the portable sensor package unit being active to communicate the image data”, para. 0131); 
a data center (“control system 146”, Fig. 3, Fig. 5-6) adapted to receive data based on the at least one data signal (“FIG. 3 illustrates another embodiment of a sensor package system 500. A control system 146 onboard the vehicle may be provided”, para. 0126, see also “controller 2902”, Fig. 29); 
the data center adapted to determine a condition (“event”, para. 0136, “events”, para. 0245) that at least one trigger condition (“various vehicle conditions, geographic locations, and/or situations”, para. 0136) was detected by the data center based on the data (“As one example, event data transmission (e.g., the transmitting, broadcasting, or other communication of image data) may be can occur based on various vehicle conditions, geographic locations, and/or situations. The image data may be either pulled (e.g., requested) or pushed (e.g., transmitted and/or broadcast) from the vehicle”, para. 0136); 
a database (“memory device 1402”, Fig. 12, see also “database 2908”, Fig. 29) of the data center, the database adapted to store video content (“video data”, para. 0134) obtained from at least one of the at least one image measuring device, the at least one video measuring device, the at least one range measuring device, the at least one microphone, the at least one data source onboard the at least one mobile asset, and the at least one data source remote from the at least one mobile asset (“in an embodiment, the system further comprises a control unit 800 that, responsive to at least one of a location of the portable sensor package unit or a control input, controls at least one of the portable sensor package unit or the transportation system receiver to a first mode of operation for at least one of storing or displaying the video data on board the vehicle and to a second mode of operation for communicating the video data off board the vehicle for at least one of storage or display of the video data off board the vehicle”, para. 0134, “FIG. 12 is a schematic illustration of the image analysis system 154 according to one embodiment…controller 1400 of the system includes or represents hardware circuits or circuitry that includes and/or is connected with one or more computer processors, such as one or more computer microprocessors. The controller can save image data obtained by the sensor package unit to one or more memory devices 1402 of the imaging system”, para. 0133); and 
a second artificial intelligence model (“The analysis of the image data by the analysis processor can be performed using one or more image and/or video processing algorithms”, para. 0178) of the data center, the second artificial intelligence model adapted to determine an episode (“conditions of the vehicle, the route, and/or wayside devices”, para. 0176, “the condition of the route, the wayside devices, and/or terrain at or near the wayside device”, para. 0178) based on the video content (“One or more analysis processors 1404 of the system may examine the image data to identify conditions of the vehicle, the route, and/or wayside devices”, para. 0176, “Acquisition of image data from the sensor package unit can allow for the analysis processor 1404 to have access to sufficient information to examine individual video frames, individual still images, several video frames, or the like, and determine the condition of the route, the wayside devices, and/or terrain at or near the wayside device”, para. 0178).
Kumar does not explicitly teach a first artificial intelligence model of the data center, the first artificial intelligence model adapted to determine that the at least one mobile asset is at least one of a leading mobile asset and a controlling mobile asset.
However, Nabetani teaches an electronic apparatus and wireless communication method, comprising:
a first artificial intelligence model (“An antenna pattern is determined using the generated model”, para. 0057) of a data center (“on-vehicle apparatus 11”, Fig. 2), the first artificial intelligence model adapted to determine that at least one mobile asset (“one or more cars”, para. 0018, “train 15 is configured by coupling of one or more cars”, para. 0018, Fig. 1-2) is at least one of a leading mobile asset and a controlling mobile asset (“head car”, para. 0064) (“FIG. 6 shows an example in which two antennas 117 are mounted on a forward car and a backward car. In this example, the forward car is a head car, and the backward car is a last car. However, the forward car may be a car after the head car (for example, the second car), and the backward car may be a car before the last car (for example, the second car from the last car)”, para. 0054, “the antenna pattern controller 113 identifies positions (traveling positions) of both antennas 117 based on information about a traveling position of the train obtained by the calculator 112. The antenna pattern controller 113 determines an antenna pattern for each antenna 117 based on the policy stated above, according to the identified positions (traveling positions) of both antennas 117”, para. 0055, “the on-vehicle apparatus 11 may include antenna location information indicating where on the train the antenna 117 is located into train information to be transmitted to the ground apparatus 12. The antenna location information may be anything if it is information capable of uniquely identifying the location of the antenna 117. For example, the information may be information identifying a car such as “head car” “, para. 0064).
All the components are known in Kumar and in Nabetani. Both teach a data center onboard at least one mobile asset, configured to perform determinations based on obtained data (see “antennas 117”, Fig. 2 of Nabetani and citations of Nabetani above). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kumar with the teachings of Nabetani such that the “controller 2902” (Fig. 29) of Kumar further determines that the “vehicle” (para. 0105) is a “head car”, as taught by Nabetani (para. 0064). The motivation for doing so would be obtaining “not only the traveling position of the train but also the location of the antenna 117 on the train. Therefore, even when the traveling position of the train and the location of the antenna 117 do not correspond to each other, it is possible to accurately grasp a location (a traveling position) of the antenna 117 and appropriately determine an antenna pattern”, as taught by Nabetani (para. 0064). 

Regarding claims 2 and 13, Kumar further teaches the at least one trigger condition comprising at least one of: 
the data indicates that the at least one mobile asset travelled past a signal (“crossing”, para. 0136) of a plurality of signals (“crossings”, para. 0242), the signal comprising a location (“geographic location”, para. 0136) referenced by latitude and longitude coordinates of the plurality of signals stored in the database of the data center (“For example, image data can be sent from a vehicle to an off-board location by the control unit or controller based on selected operating conditions (e.g., emergency brake application), a geographic location (e.g., in the vicinity of a crossing between two or more routes)”, para. 0136); 
the data indicates that the at least one mobile asset came to a stop within a predetermined distance of the signal of the plurality of signals and the at least one mobile asset used excessive braking force to permit the stop prior to the location of the signal; and
the data indicates speed restrictions.
Kumar does not explicitly teach the location is referenced by latitude and longitude coordinates, however, this limitation is inherent, as Kumar teaches “The sensor package unit can include a locator device 105 that generates data used to determine the location of the sensor package unit…the locator device represents a global positioning system (GPS) receiver that determines a location of the sensor package unit” (para. 0121), and GPS receivers are well-known to calculate their positions in latitude and longitude coordinates from received signals. 

Regarding claims 3 and 14, Kumar further teaches the episode comprising at least one of: 
the at least one mobile asset travelled past a signal of a plurality of signals, the signal comprising a location referenced by latitude and longitude coordinates of the plurality of signals stored in the database of the data center; 
the at least one mobile asset came to a stop within a predetermined distance of the signal of the plurality of signals and the at least one mobile asset used excessive braking force to permit the stop prior to the location of the signal; and 
the data indicates speed restrictions (“In another embodiment, the image analysis system can examine the image data to identify text, signs, or the like, along the route. For example, information printed or displayed on signs, display devices, vehicles, or the like, indicating speed limits…may be autonomously read by the image analysis system”, para. 0185).

Regarding claim 15, Kumar further teaches the image measuring device comprising at least one of at least one 360 degrees camera, at least one fixed camera, at least one narrow view camera, at least one wide view camera, and at least one 360 degrees fisheye view camera (“a sensor package that is a video camera is a device for capturing and/or recording visual images”, para. 0107, “sensor packages for capturing and communicating data, particularly with regard to a transportation system or network. For example, a sensor package (e.g., a video/IR camera, microphone, accelerometer, radiation detector, LIDAR)”, para. 0104).

Regarding claim 16, Kumar further teaches the range measuring device comprising at least one of a radar and a light detection and ranging (LIDAR) (“sensor packages for capturing and communicating data, particularly with regard to a transportation system or network. For example, a sensor package (e.g., a video/IR camera, microphone, accelerometer, radiation detector, LIDAR)”, para. 0104).

Regarding claims 4 and 17, Kumar further teaches the data comprising at least one of: 
data from at least one camera on, in, or in the vicinity of the at least one mobile asset (“a sensor package that is a video camera is a device for capturing and/or recording visual images”, para. 0107, “The sensor package unit can capture and/or generate image data 112 of a field of view 101 of the sensor package unit…The image data can include still images, videos (e.g., moving images or a series of images representative of a moving object), or the like, of one or more objects within the field of view of the sensor package unit”, para. 0108), image analytics, analog parameters, analog inputs, digital parameters, digital inputs, I/O module, vehicle controller, engine controller, inertial sensors, cameras, positive train control (PTC)/signal data, fuel data, cellular transmission detectors, internally driven data, map data, speed, pressure, temperature, current, voltage, acceleration, Boolean data, switch position, actuator position, warning light illumination, actuator command, global positioning system (GPS) data, braking forces, automated electronic notifications, geographic information system (GIS) data, position, speed, altitude, internally generated information, regulatory speed limit, video information, image information, , audio information, route information, schedule information, cargo manifest information, environmental conditions information, current weather conditions, forecasted weather conditions, asset control status, operational data, and data generated by positive train control (PTC).

Regarding claims 5 and 18, Kumar further teaches the data originating from at least one of the at least one mobile asset and at least one nearby asset (“An aerial unmanned vehicle (also referred to as a drone) may be used as an example of the mobile platform, which, in this example, may have a video camera supported on the drone”, para. 0105).

Regarding claim 6, Kumar further teaches the data received, using one of a data center remote from the at least one mobile asset and a data center onboard the at least one mobile asset, at least once a day (“event data transmission (e.g., the transmitting, broadcasting, or other communication of image data) may be can occur based on various vehicle conditions, geographic locations, and/or situations. The image data may be either pulled (e.g., requested) or pushed (e.g., transmitted and/or broadcast) from the vehicle. For example, image data can be sent from a vehicle to an off-board location by the control unit or controller based on…time driven messages (e.g., sent once a day)”, para. 0136).
Kumar does not explicitly teach the data is received, at least every five minutes. However, Nabetani teaches “A cycle for the vehicle wireless communicator 114 to transmit train information or a frame to the ground apparatus 12 (for example, every second, every ten seconds, every minute or the like) is set in advance as system information” (para. 0029). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Kumar in view of Nabetani with this teaching of Nabetani such that the “event data transmission” (para. 0136) of Kumar occurs “every ten seconds” or “every minute” (para. 0029), as taught by Nabetani. The motivation for doing so would be to transmit the event data according to a time cycle, as taught by Nabetani (“Each train transmits information to the ground apparatus 12 according to this cycle. The cycle may be changed by each ground apparatus 12 setting a cycle according to a situation and notifying each train of the set cycle”, para. 0029). 

Regarding claims 7 and 19, Kumar further teaches the data comprising at least one of: 
video information (“videos”, para. 0108) from cameras located at at least one of in the mobile asset, on the mobile asset, and in the vicinity of the mobile asset; 
image information (“still images”, para. 0108) from cameras located at at least one of in the mobile asset, on the mobile asset, and in the vicinity of the mobile asset (“a sensor package that is a video camera is a device for capturing and/or recording visual images”, para. 0107, “The sensor package unit can capture and/or generate image data 112 of a field of view 101 of the sensor package unit…The image data can include still images, videos (e.g., moving images or a series of images representative of a moving object), or the like, of one or more objects within the field of view of the sensor package unit”, para. 0108); and 
audio information from microphones located at at least one of in the mobile asset, on the mobile asset, and in the vicinity of the mobile asset.

Regarding claims 8 and 20, Kumar further teaches the video content comprising at least one of: 
video information (“videos”, para. 0109) from cameras located at at least one of in the mobile asset, on the mobile asset, and in the vicinity of the mobile asset; 
image information (“still images”, para. 0109) from cameras located at at least one of in the mobile asset, on the mobile asset, and in the vicinity of the mobile asset (“a sensor package that is a video camera is a device for capturing and/or recording visual images”, para. 0107, “the sensor package can be a digital sensor package capable of obtaining relatively high quality image data (e.g., static or still images and/or videos)”, para. 0109); and 
audio information from microphones located at at least one of in the mobile asset, on the mobile asset, and in the vicinity of the mobile asset.

Regarding claims 9 and 21, Kumar further teaches the at least one data source onboard the at least one mobile asset comprises at least one of analog inputs, digital inputs, I/O module, vehicle controller, engine controller, inertial sensors, global positioning system (GPS), at least one camera, positive train control (PTC)/signal data, fuel data, cellular transmission detectors, and internally driven data (“FIG. 5 illustrates the control system according to one embodiment. The control system can be disposed onboard the non-aerial vehicle and also can include an image data analysis system 154”, para. 0130, “ see Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims, see also “The rail car may include sensors that, like the locomotive, detect events associated with the track, a catenary line, the rail car, or both. Further, communication devices may be mounted on or near the rail car sensors. In one embodiment, these communication devices may be powerful enough to communicate over a distance and directly port sensor data to an off-board receiver”, para. 0245).

Regarding claims 10 and 22, Kumar further teaches the at least one data source remote from the at least one mobile asset comprising at least one of route/crew manifest component, weather component, and map component (“locator device”, Fig. 1, “sensor package unit can include a locator device 105 that generates data used to determine the location of the sensor package unit…the locator device represents a global positioning system (GPS) receiver that determines a location of the sensor package unit”, para. 0121).

Regarding claim 11, Kumar further teaches at least one of the at least one data source onboard the at least one mobile asset and at least one data source remote from the at least one mobile asset comprising at least one of at least one 360 degrees camera, at least one fixed camera, at least one narrow view camera, at least one wide view camera, at least one 360 degrees fisheye view camera, and at least one of a radar and a light detection and ranging (LIDAR) (“a sensor package that is a video camera is a device for capturing and/or recording visual images”, para. 0107, “sensor packages for capturing and communicating data, particularly with regard to a transportation system or network. For example, a sensor package (e.g., a video/IR camera, microphone, accelerometer, radiation detector, LIDAR) may be connected or otherwise disposed onboard a mobile platform”, para. 0104).

Regarding claim 23, Kumar further teaches: 
playing an audible alert (“control signal”, para. 0342, see also “alarm signals”, para. 0174) in the at least one mobile asset on a condition that the episode is detected (“controller 2902 can generate a control signal for presentation on the output device 2912, such as an electronic display, mobile phone…The presentation can indicate the health scores for different segments of the transportation system. FIG. 30 illustrates one example of a health score presentation 3000”, para. 0342, “presentation 3000 can be used to inform an operator or user of segments of the routes in the transportation system to avoid”, para. 0343, “The controller can…generate alarm signals responsive to identifying one or more problems with the route and/or the wayside devices based on the image data that is obtained”, para. 0174).

Regarding claim 24, Kumar further teaches: 
an audible alert (“control signal”, para. 0342, adapted to play a sound (“alarm signals”, para. 0174)on a condition that the episode is detected (“controller 2902 can generate a control signal for presentation on the output device 2912, such as an electronic display, mobile phone…The presentation can indicate the health scores for different segments of the transportation system. FIG. 30 illustrates one example of a health score presentation 3000”, para. 0342, “presentation 3000 can be used to inform an operator or user of segments of the routes in the transportation system to avoid”, para. 0343, “The controller can…generate alarm signals responsive to identifying one or more problems with the route and/or the wayside devices based on the image data that is obtained”, para. 0174).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci	 can be reached at 313-446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666

/ANNE MARIE ANTONUCCI/               Supervisory Patent Examiner, Art Unit 3666